Exhibit 10.2

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of August
12, 2016 (the “Effective Date”) by and between (i) NAC Global Technologies,
Inc., a Nevada corporation (“Buyer”), and (ii) each of the persons listed on
Schedule A hereto (collectively, the “Restricted Holders”). Any capitalized term
used but not defined in this Agreement will have the meaning ascribed to such
term in the Share Exchange Agreement (as defined below).

 

WHEREAS, Buyer, Swiss Heights Engineering S.A., a business company organized in
Switzerland (the “Company”), and the Restricted Holders are parties to that
certain Share Exchange Agreement, dated as of July 19, 2016 (as amended from
time to time in accordance with the terms thereof, the “Share Exchange
Agreement”), pursuant to which, subject to the terms and conditions thereof,
Buyer will acquire from the Restricted Holders all of the issued and outstanding
equity interests of the Company in exchange for 83,000,000 shares of Buyer
Common Stock (the “Exchange Shares”) and warrants to purchase 737,341,257 shares
of Buyer Common Stock (the “Warrant Shares”), which shares of Buyer Common
Stock, upon issuance of the Warrant Shares, collectively represents ninety-five
and three quarters percent (95.75%) of the issued and outstanding equity
interests of Buyer on a fully-diluted basis (including any Convertible
Securities of Buyer), but excluding for such purposes the Buyer Warrants; and

 

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by the Restricted Holders, Buyer and the Restricted
Holders desire to enter into this Agreement, pursuant to which the Exchange
Shares and, when issued, the Warrant Shares (the Exchange Shares and Warrant
Shares together with any other shares of Buyer Common Stock held by the
Restricted Holders, the “Restricted Shares”) shall become subject to limitations
on disposition as set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Each Restricted Holder hereby agrees not to, during the period commencing
from the Effective Date and ending on the earlier of (x) the one (1) year
anniversary of the Effective Date and (y) the date on which Buyer consummates a
liquidation, merger, share exchange or other similar transaction following the
Effective Date with an unaffiliated third party that results in all of Buyer’s
shareholders having the right to exchange their equity holdings in Buyer for
cash, securities or other property (such period, the “Lock-Up Period”): (i)
lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Restricted Shares, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Restricted Shares or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii), or (iii) above is to be settled
by delivery of shares of Buyer Common Stock or other securities, in cash or
otherwise (any of the foregoing described in clauses (i), (ii), or (iii), a
“Prohibited Transfer”); provided, that after the six (6) month anniversary of
the Effective Date, each Restricted Holder may enter into and consummate any
transaction described in clauses (i) through (iii) above for up to a total
number of shares of Buyer Common Stock in any day equal to ten percent (10%) of
the average daily volume of the shares of Buyer Common Stock during the prior
week. Notwithstanding the foregoing, a transfer of any or all of the Restricted
Shares owned by a Restricted Holder to an Affiliate of such Restricted Holder
shall not be a Prohibited Transfer, provided that such Affiliate executes and
delivers to Buyer an agreement stating that such Affiliate is receiving and
holding such Restricted Shares subject to the provisions of this Agreement, and
there shall be no further transfer of such Restricted Shares except in
accordance with this Agreement. In addition, each Restricted Holder agrees that
such Restricted Holder will not, during the Lock-Up Period, make any demand for
or exercise any right with respect to, the registration of any Restricted Shares
or any other shares of Buyer Common Stock or any security convertible into or
exercisable or exchangeable for shares of Buyer Common Stock. Each Restricted
Holder further agrees to execute such agreements as may be reasonably requested
by Buyer that are consistent the foregoing or that are necessary to give further
effect thereto.

 





 

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Buyer shall refuse to recognize any such purported transferee of the
Restricted Shares as one of its equity holders for any purpose. In order to
enforce this Section 1, Buyer shall impose stop-transfer instructions with
respect to the Restricted Shares of each Restricted Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(c) During the Lock-Up Period, each certificate evidencing any Restricted Shares
shall be stamped or otherwise imprinted with a legend in substantially the
following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF AUGUST 12, 2016 BY AND
AMONG THE ISSUER OF SUCH SECURITIES AND CERTAIN OF SUCH ISSUER’S SHAREHOLDERS,
AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

2. Miscellaneous.

 

(a) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of each Restricted Holder are personal to such Restricted Holder and may not be
transferred or delegated by such Restricted Holder at any time. Buyer may each
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity (whether by merger, consolidation, equity sale,
asset sale or otherwise) without obtaining the consent or approval of any
Restricted Holder.

 

(b) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with this Agreement shall create
any rights in, or be deemed to have been executed for the benefit of, any Person
that is not a party hereto or thereto or a successor or permitted assign of such
a party.

 

(c) Governing Law; Jurisdiction. This Agreement is to be construed and governed
by the laws of the State of New York without giving effect to principles of
conflicts of laws. Each party hereby irrevocably agrees that any legal action or
proceeding arising out of or in connection with this Agreement may be brought in
any state or federal court located in New York County, State of New York (or in
any court in which appeal from such courts may be taken). Each party hereto
expressly consents to the personal jurisdiction and venue of such courts, and
further, each party agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit or proceeding, any claim that it is not
subject personally to the jurisdiction of such court, that the action, suit or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such action, suit or proceeding. Each party agrees that a final judgment
in any Action shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any Action relating to the transactions contemplated by this
Agreement, on behalf of itself, or its property, by personal delivery of copies
of such process to such party at the applicable address set forth in Section
2(f). Nothing in this Section 2(c) shall affect the right of any party to serve
legal process in any other manner permitted by applicable Law.

 

 2 

 

 

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION OR OTHER ACTION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION WITH SUCH
AGREEMENTS.

 

(e) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(f) Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) Business Days provide notice by another method under this Section
2(f) or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to Buyer:

 

NAC Global Technologies, Inc.
1800 West Loop South, Suite 1115
Houston, Texas 77027
Attn: Chief Executive Officer

with a copy (which will not constitute notice) to:

 

Ellenoff, Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Richard Anslow, Esq.
Email: ranslow@egsllp.com
Telephone: (212) 370-1300
Facsimile: (212) 370-7889

If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto

with a copy (which will not constitute notice) to:

 

Ellenoff, Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Richard Anslow, Esq.
Email: ranslow@egsllp.com
Telephone: (212) 370-1300
Facsimile: (212) 370-7889

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided

 

 3 

 

 

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Buyer and Restricted Holders holding a majority of the
Restricted Shares held by all Restricted Holders. No failure or delay by a party
in exercising any right hereunder shall operate as a waiver thereof. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

(h) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(i) Specific Performance. Each Restricted Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by any Restricted Holder, money damages may
be inadequate and Buyer may have not adequate remedy at law, and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by a Restricted Holder in accordance with their
specific terms or were otherwise breached. Accordingly, Buyer shall be entitled
to seek an injunction or restraining order to prevent breaches of this Agreement
by any Restricted Holder and to seek to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which Buyer may be entitled under this Agreement, at
law or in equity.

 

(j) Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any other Transaction Document.

 

(k) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Signatures delivered by facsimile or by electronic
data file shall have the same effect as originals.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 



  Buyer:         NAC GLOBAL TECHNOLOGIES, INC.         By: /s/Vincent Genovese  
Name: Vincent Genovese   Title: Chief Executive Officer

 

[Signature Page to Seller Lock-Up Agreement]

 



 

 



  Restricted Holders:         AM DREAM HOLDING LLC         By: /s/ Antonio
Monesi   Name: Antonio Monesi   Title: Manager

  



  Address for Notice:       AM Dream Holding LLC   c/o Mr. Antonio Monesi  
Bellelli Engineering S.p.A.   Viale della Cooperazione   37, 45100 Rovigo, Italy
      with a copy (which shall not constitute notice) to:       Ellenoff,
Grossman & Schole, LLP   1345 Avenue of the Americas, 11th Floor   New York, NY
10105   Attn: Richard Anslow, Esq.   Email: ranslow@egsllp.com   Telephone:
(212) 370-1300   Facsimile: (212) 370-7889       and       Roca Gonzalez, P.A.  
3370 Mary Street   Miami, FL 33133   Attn: Lorella Dal Pezzo, Esq.   Email:
ldalpezzo@rgpa.com   Telephone: (305) 859-6050   Facsimile: (305) 859-6051

 

[Signature Page to Seller Lock-Up Agreement]

 





 



 



  /s/ Filippo M. Puglisi   Filippo M. Puglisi       Address for Notice:      
Mr. Filippo M. Puglisi   Swiss Heights Engineering S.A.   Via Pioda 14   6900
Lugano, Switzerland       with a copy (which shall not constitute notice) to:  
    Ellenoff, Grossman & Schole, LLP   1345 Avenue of the Americas, 11th Floor  
New York, NY 10105   Attn: Richard Anslow, Esq.   Email: ranslow@egsllp.com  
Telephone: (212) 370-1300   Facsimile: (212) 370-7889

 

[Signature Page to Seller Lock-Up Agreement]

 





 

 

SCHEDULE A
RESTRICTED HOLDERS

 

  ● AM Dream Holding LLC         ● Filippo M. Puglisi

 

 

 

 



